



COURT OF APPEAL FOR ONTARIO

CITATION: Marshall v. MMV Financial Inc., 2013
    ONCA 188

DATE: 20130328

DOCKET: C55939

Sharpe, Rouleau and Pepall JJ.A.

BETWEEN

Chris Marshall

Applicant (Appellant)

and

MMV Financial Inc.

Respondent

(Respondent)

Chris Marshall, in person

Daniel Chitiz and Erica Young, for the respondent

Heard:  March 11, 2013

On appeal from the orders of Justice Thomas J. McEwen of
    the Superior Court of Justice, dated July 26, 2012 and February 4, 2013.

Pepall
    J.A.

Background

[1]

The
    appellant was the general counsel of the respondent from 2007 until he was
    dismissed in 2011. Following his dismissal, he sought to exercise share options
    under the respondents employee stock option plan.

[2]

As a
    precondition to the issuance of shares, the appellant was required to execute
    an assumption agreement in which he acknowledged receipt and review of, and
    agreed to be bound by, the respondents shareholders agreement. He was also
    required to execute a power of attorney granting his voting rights to the
    respondents President and CEO.

[3]

On becoming
    a shareholder, the appellant could only transfer his shares in accordance with
    the terms of the shareholders agreement, the power of attorney, the
    respondents constating documents and the law.

[4]

The
    respondent refused to provide the shareholders agreement to the appellant, and
    insisted that the appellant execute the assumption agreement without seeing the
    shareholders agreement.

The
    Application

[5]

The
    appellant brought an application for oppression pursuant to s. 241 of the
Canada
    Business Corporations Act
, R.S.C. 1985, c.C-44 (
CBCA
). He also
    sought an updated accounting of corporate changes and distributions to
    shareholders.

[6]

The central
    question before the application judge was whether the respondents actions in
    requiring the appellant to sign a false declaration were oppressive and
    unfairly disregarded the appellants interests.

Order
    dated July 26, 2012

[7]

The
    application judge found the respondents conduct to be oppressive.  As a
    remedy, on July 26, 2012, the application judge ordered that the appellant was
    to be permitted to review the shareholders agreement prior to exercising his
    options and signing the assumption agreement. The application judge agreed with
    the respondents request that the respondent be permitted to redact the list of
    shareholders contained in Schedule A to the shareholders agreement. He also
    ordered that the appellant be restrained from disclosing any of the terms and
    conditions of the shareholders agreement to any third party other than as may
    be permitted under the shareholders agreement.

[8]

On
    the issue of the request for an accounting of corporate changes and distributions,
    the application judge noted that, at the hearing, the respondent had advised
    that no distributions had been made since October 7, 2011. The respondent was
    ordered to confirm this fact to the appellant.

[9]

As
    the appellant enjoyed greater success than the respondent, the respondent was
    ordered to pay the appellant $1000 in costs. The application judge invited the
    parties to speak to him if they could not agree on the execution of the order.

Variation
    Motion

[10]

The respondent
    provided the shareholders agreement to the appellant, without Schedule A.
    The appellant then brought a motion before the application judge. He sought a
    reconsideration and variation of the July 26, 2012 order. He argued that it was
    apparent from a review of the shareholders agreement that Schedule A
    contained information that was relevant to the valuation of shares, and was not
    simply a list of shareholders, as was described in the respondents affidavit
    filed on the original application. The appellant accordingly sought production
    of Schedule A.

Order
    dated February 4, 2013

[11]

The application judge
    reviewed both the shareholders agreement and Schedule A
in camera
.
    By order dated February 4, 2013, he dismissed the appellants request and
    ordered costs of $5,730.13 in favour of the respondent. He noted that his
    previous order had remedied the oppressive conduct in issue, and that the
    appellant had only provided bald allegations in support of his relevance
    argument.

The
    Appeals

[12]

The appellant appeals both
    the July 26, 2012 and February 4, 2013 orders.  At the outset, I would observe
    that once oppression has been found, a court has a broad discretion to fashion
    an appropriate remedy and an appellate court has a limited power of review.
    Therefore, an appellate court is entitled to interfere only where it is
    established that the court at first instance has erred in principle or its
    decision is otherwise unjust.  See
Bank Leu Ag v. Gaming Lottery Corp
.
    (2003), 175 O.A.C. 143 at para. 74, citing
Sidaplex-Plastic Supplier Inc. v.
    Elta Group Inc.
(1998), 12 D.L.R. (4th) 367 (Ont. C.A.) at para. 4.

[13]

The appellant raises
    three arguments in his appeals of the two orders.

[14]

The appellants first
    argument is that the application judge erred in ordering any redaction from the
    shareholders agreement in the initial order.  With respect to the second
    order, he submits that the application judge erred in refusing to vary his
    order once it became evident that Schedule A contained more than the list of
    shareholders, as represented by the respondent. Because these two submissions
    share a common foundation, it is appropriate to consider them together. Like
    the application judge, this court reviewed both the shareholders agreement and
    Schedule A
in camera
.

[15]

In his order of July
    26, 2012, the application judge ordered that the appellant be permitted to
    review the shareholders agreement prior to exercising his options. Having made
    that determination, in my view, it is unjust to compel the appellant to decide
    whether to exercise these options without seeing the whole of the agreement.  I
    reach this conclusion for the following reasons.

[16]

First, the appellant
    is required to sign an assumption agreement in which he must acknowledge that
    he has received, reviewed, and will be bound by the shareholders agreement. Schedule
    A is referred to in the body of the shareholders agreement and forms an
    integral part of that agreement.

[17]

Second, the number of
    shares on Schedule A differs from the number of common and preference shares reflected
    in the affidavit evidence of the respondent.

[18]

Third, the
    shareholders agreement contains restrictions on transfer, and describes
    numerous classes of shares. Schedule A describes the numbers, holders and
    classes of shares that rank ahead of the common shares the appellant would
    receive.  In my view, it would be unjust to compel the appellant to decide
    whether to exercise his options without having access to this information.

[19]

Lastly, as is evident
    from paragraph 22 of the application judges July 26, 2012 reasons, relying on
    the respondents affidavit, his first order was based on the false premise that
    Schedule A disclosed the identities of the shareholders in the company and
    nothing more. This was not the case.  Moreover, page one of the shareholders
    agreement already identified many of the shareholders. The respondents request
    for confidentiality was baldly asserted and lacked any foundation in fact.

[20]

For all of these
    reasons, I would allow the appeals and order the respondent to deliver a copy
    of Schedule A to the shareholders agreement to the appellant, subject to the
    same restraint on disclosure imposed by the application judge.  Thereafter, the
    appellant shall be entitled in his discretion to exercise his options within 30
    days. The respondent is also ordered to forthwith provide to the appellant
    particulars of any shareholder distributions made since October 7, 2011 or,
    failing same, written confirmation that there have been no such distributions.

[21]

Turning to the
    appellants second argument, he submits that the application judge erred in
    failing to order an update of any corporate changes made by the respondent
    since the appellant sought to exercise his options.  In my view, based on the
    evidence before the application judge, it was open to him to make the order he
    did. There is no basis on which to interfere with the exercise of his
    discretion in that regard.

[22]

Third, the appellant
    seeks to appeal the cost awards made by the application judge in each of the
    two orders appealed from.

[23]

As he was largely
    successful on both appeals, the costs awards below are varied in any event, based
    on the general principle that a successful appellant is awarded the costs below
    and of the appeal: see
Kopij v. Toronto (Metropolitan)
, [1999] O.J. No.
    239 (Ont. C.A.).  Costs of the application and the motion are fixed in the
    aggregate amount of $7,500 inclusive of disbursements and applicable taxes.
    Costs of the appeal are fixed in the amount of $7,500 inclusive of
    disbursements and applicable taxes. The respondent therefore is to pay the
    appellant $15,000 in total on account of costs.

Released: March 28, 2013 RJS

S.
    E. Pepall J.A.

I
    agree Robert J. Sharpe J.A.

I
    agree Paul Rouleau J.A.


